66 F.3d 306
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Arthur J. TOEGEMANN, Plaintiff, Appellant,v.CITY OF CRANSTON, et al., Defendants, Appellees.
No. 94-1856.
United States Court of Appeals, First Circuit.
Sept. 14, 1995.

Arthur J. Toegemann on brief pro se.
William F. Holt, Asst. City Sol., on brief for appellee City of Cranston.
Seth E. Bowerman and Hanson, Curran, Parks & Whitman on brief for appellees Saratoga Hospital and Butler Hospital.
Joseph A. Keough, Jr., Francis X. Flaherty and Wynn & Wynn on brief for appellee Peter Palombo, Jr.
Before TORRUELLA, Chief Judge, SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
Upon review of the record and the parties' briefs on appeal, we are persuaded that the district court's order was fully justified by the plaintiff's history of filing meritless actions against many of the named defendants.  Accordingly, the judgment of the district court is affirmed.  See Local Rule 27.1.  Costs to appellees.